                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                     8:16CR139

        vs.
                                                            ORDER ON APPEARANCE FOR
BRIAN WYATT,                                              SUPERVISED RELEASE VIOLATION

                        Defendant.


       The defendant appeared before the Court on October 10, 2019 regarding Amended
Petition for Offender Under Supervision [67]. Jeffrey L. Thomas represented the defendant. John
E. Higgins represented the government. The defendant was advised of the alleged violation(s)
of supervised release, right to retain or appointment of counsel, and any right to a preliminary
hearing in accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
       The defendant requested a preliminary hearing which was held.           Fed. R. Crim. P.
32.1(b)(1). The court finds probable cause to believe the defendant has violated one or more
conditions of supervised release as alleged in the petition and the defendant should be held to
answer for a final dispositional hearing.      The defendant shall appear personally for a final
dispositional hearing before Senior U.S. District Judge Joseph F. Bataillon in Courtroom No. 3,
Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 11:00 a.m. on
October 29, 2019. Fed. R. Crim. P. 32.1(b)(1)(C).
       The government moved for detention based upon risk of flight. The defendant requested
a detention hearing which was held. The court finds that the defendant failed to meet his burden
to establish by clear and convincing evidence that he will not flee or pose a danger to any other
person or to the community.          Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1).   The
government’s motion for detention is granted as to risk of flight and the defendant shall be
detained until further order of the Court.
       The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable
opportunity for private consultation with defense counsel. Upon order of a United States court or
upon request of an attorney for the government, the person in charge of the corrections facility
shall deliver the defendant to the United States Marshal for an appearance in connection with a
court proceeding.
IT IS SO ORDERED.


Dated this 10th day of October, 2019.

                                            BY THE COURT:

                                            s/ Michael D. Nelson
                                            United States Magistrate Judge




                                        2
